COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Janice Barr Ewers, as Independent Administrator, and in her
                         Individual Capacity v. Joseph Fauth, III and Prentice Cooper

Appellate case number:   01-21-00331-CV

Trial court case number: 483323

Trial court:             Probate Court No. 2 of Harris County, Texas

       Appellant, Janice Barr Ewers, as Independent Administrator, and in her Individual
Capacity, has filed a Second Unopposed Motion for Extension of Time to File her Reply Brief.
See TEX. R. APP. P. 38.6(d); see also id. 10.5(b). The motion is granted, and the time to file
appellant’s reply brief is extended to May 20, 2022.
       It is so ORDERED.


Judge’s signature: ___________/s/ Julie Countiss___________________
Acting individually

Date: April 19, 2022